This appeal was dismissed for failure of the record to show notice of appeal. A supplemental transcript sufficiently shows that notice of appeal was given and that the court erroneously failed to enter same. The appeal is re-instated and considered on its merits.
There are four bills of exception. The first complains of the refusal of the court to quash the indictment against appellant. Said indictment correctly charged the offense of transporting intoxicating liquor, and the bill manifests no error.
Bill of exceptions No. 2 sets forth that the court refused to suppress the testimony of certain witnesses. The practice that obtains in Federal courts of suppressing testimony upon a showing in advance that it is incompetent, does not prevail in this State.
Bills of exception Nos. 3 and 4 present the same question, to-wit: the alleged error of the court in admitting the testimony of officers who searched the automobile of appellant and found therein four gallons of whisky on the occasion of his arrest. We are of opinion that the evidence was admissible and that the fact that the officers had no search warrant would not suffice to justify the rejection of the testimony. Appellant was a negro who worked for the Godwin hotel in Denton. Prior to the search and arrest of appellant, his house had been searched and a large number of containers were found therein, each manifesting the odor of whisky. On the morning of the arrest the officers were called from Fort Worth and informed that a negro who worked at the Godwin hotel was on his way from Fort Worth to Denton with a load of whisky in a Buick car. The officers went at once down to the road leading from Denton to Fort Worth, and when appellant appeared in a Buick car, they halted him and upon search of the car found in same the four gallons of whisky mentioned. Appellant had been observed frequently prior to that time going to and from Fort Worth to Denton on said road. The facts in this case are very much similar to those in Carroll v. United States, 69 Law Ed., 543, which is cited and approved by this court in Battle v. State,105 Tex. Crim. 568 *Page 398 
. In the case of Plant and Rogers v. State, 106 Tex. Crim. 332, we said:
"The right to search and the validity of the seizure are not dependent on the right to arrest. They are dependent on the reasonable cause the seizing officer has for belief that the contents of the automobile offend against the law."
We are entirely satisfied that the officers had probable cause for believing that the automobile of appellant contained intoxicating liquor and that their search was justified.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.